Woods, Judge,
dissenting:
I am unable to concur in, and therefore dissent from, the opinion of Judge Snyder and his reasonings therein, in sustaining the ruling of the Circuit Court in giving, without qualification, the three instructions asked by the plaintiffs, numbered respectively 3, 4 and 5, as set forth in the defendants’ third bill of exceptions. I am of opinion that said instructions, in the form in which they were given, were unwarranted by the evidence introduced on the trial, because they wholly ignored the evidence introduced by the defendants tending to prove, that as early as 1843-44 there were several trees marked fore and aft as line trees on the line running from O to E, and that this line was a marked line; that there were at that time at least five persons living on lot No. 2, who held and claimed portions of said lot, mediately or remotely, under Kendall, who then owned the same, and that their several parcels, and their improvements thereon, recognized the line, O, E; and that at least three other persons then resided on and claimed parcels of lot No. 1, on the left side of the line, O, E, none of whose improvements extended over on the right of the line, O, E, except part of the Falling Rock farm, — which facts, if proven to the satisfaction of the jury, might have materially modified the effect of the recitals in the plaintiffs’ said instructions. Being of opinion that the plaintiffs’ said in*441structions, in the form in which they were given, did not properly propound the law in this case, I am of opinion the verdict of the jury was fully warranted by the evidence, and the same ought not, for any cause appearing in the record, to have been set aside.
But as a court may, under certain circumstances, properly set aside a verdict for many other causes than because it is contrary to the law and the evidence, it does not necessarily follow that because such a motion has been made, and the verdict has been set aside, that it has been set aside because, in the opinion of the court, it was contrary to the law and the evidence. In determining whether the verdict should be sustained or set aside, the court is not confined to the reasons on which the motion is founded; for, although the cause relied on in the motion may be insufficient, yet, if other good and sufficient causes appear to the court why the verdict should not be permitted to stand, it is the duty of the court to set the same aside.
But, if the trial-court set the verdict aside, the appellate court, in the absence of anything in the record to show the contrary, will presume that sufficient cause appeared to the court for setting the verdict aside. As the record in this case is silent on this point, I do not feel myself at liberty to presume that the Circuit Court improperly and without sufficient cause set the verdict aside. The party complaining of the action of the trial-court in such case must show by the record that sufficient cause for setting the verdict aside did not exist. The record in this case wholly fails to show this fact, and for this reason alone I concur with Judge Snyder that the judgment of the Circuit Court in setting aside the verdict and awarding a new trial must be affirmed.
I dissent from the proposition announced in the first point of the syllabus, because, in my judgment, it is unsound; for, as I understand it, this point would, if established, pervert the well-settled rule of practice that, although the trial-court may have erred to the prejudice of the plaintiff in error in setting aside the verdict, yet he shall not be heard to complain in an appellate court if it clearly appears io such court, from the evidence i *442the record, that a different verdict ought to have been rendered. I dissent from the second and third points announced in the syllabus, because no such question was raised or considered in the trial-court or in this Court, and therefore it is unnecessary, as well as improper, to decide them. I concur in the fourth point, but dissent from the fifth point, in the syllabus.
AFFIRMED.